Title: Thomas Jefferson to Thomas Clark, 10 February 1814
From: Jefferson, Thomas
To: Clark, Thomas


          Sir  Monticello Feb. 10. 14.
          Your favor of Jan. 19. is recieved, and with it a copy of the 2d edition of your Naval history, for which be pleased to accept my thanks. I subscribe willingly for a copy of your History of the US. and shall readily render you any service I can towards the procuring information. Richmond is the present deposit of our public records, which however sustained great losses by wanton destruction by the enemy during the revolutionary war. my situation is distant from that place;
			 but whenever you propose to come on thither I will furnish you with a letter to the Governor who will be able to procure you  access to our public records.
			 a collection of all our laws from the settlement of the colony to the present day is in a course of publication by mr Hening, who has already brought it to the year 1710. in 3. vols 8vo. another volume is soon expected. you will find it difficult to procure a
			 file of newspapers of any extent. wishing you success in your
			 undertaking, I tender you the assurance of my esteem & respect
          Th:
            Jefferson
        